Title: From James Madison to Benjamin Rush, 5 July 1790
From: Madison, James
To: Rush, Benjamin


Dear Sir
N. York July 5. 1790
Permit me to introduce to you the Bearer Count Andreani a young nobleman from Milan, who after traversing Europe with a philosophical curiosity, is prompted by the same motive to visit America. You will find him well informed on many subjects, particularly on mineralogy and chemistry, and not more recommended to your esteem by his science, than he is by his agreeable manners to your civilities. With great respect I am Sir, Your Most Obedt. servant
Js. Madison Jr.
